HOET, District Judge
(after stating the facts as above). It seems to me at least doubtful whether the point argued is raised by the de*85murrer. It does not appear on the face of the bill that the reservations in the instrument of transfer dated November 21, 1907, were reservations of rights covered by the reissued patent. If not, the instrument, so far as the reissued patent was concerned, was undoubtedly an assignment. But, assuming the reservations to have been covered by the reissued patent, I think that the instrument, although called a license, was in legal effect an assignment. It was a grant of the patent, with the reservation of a license to the grantor. Littlefield v. Perry, 88 U. S. 205, 22 L. Ed. 577; Frankfort v. Pepper (C. C.) 26 Fed. 336; Pope v. Clark (C. C.) 46 Fed. 792.
This conclusion makes it unnecessary to pass upon the other points argued. The demu'rrer is overruled, with leave to answer on payment of costs within 20 days.